Citation Nr: 0023887	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-03 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability rating for a 
lumbar back disability, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
February 1998.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 1998 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, service 
connection for a lumbar back disability was granted with 
assignment of a 10 percent disability evaluation.  


REMAND

On a VA Form 9, Appeal to the Board of Veterans' Appeals, 
dated in February 1999, the veteran indicated that he desired 
a hearing before a Member of the Board sitting at a local VA 
office.  In March 1999, the RO requested that the veteran 
clarify whether he desired a videoconference hearing or an 
in-person hearing with a Member of the Board.  The evidence 
does not show that he responded to the request for 
clarification.  Additionally, a review of his claim folders 
reveals that a hearing has not been scheduled, nor has a 
withdrawal of the veteran's request been received.  
Accordingly, due process concerns require that he be afforded 
the opportunity for such a hearing.

This case is accordingly REMANDED for the following:

The RO should request that the veteran 
indicate whether he still seeks a hearing 
before a Member of the Board sitting at 
the RO or a videoconference hearing 
before a Member of the Board.  If he 
still desires a hearing, the RO should 
schedule him for such hearing according 
to the date of his request for such a 
hearing.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The purpose of this REMAND is to satisfy due process 
concerns.  No inference should be drawn regarding the final 
disposition of this claim.  Additionally, the veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




